Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 1 of 11 Page ID #:1860



   1   APALLA U. CHOPRA (S.B. #163207)
       achopra@omm.com
   2   O’MELVENY & MYERS LLP
       400 South Hope Street
   3   Los Angeles, California 90071-2899
   4   Telephone: (213) 430-6000
       Facsimile: (213) 430-6407
   5
       ADAM P. KOHSWEENEY (S.B. #229983)
   6   akohsweeney@omm.com
       SUSANNAH K. HOWARD (S.B. #291326)
   7   showard@omm.com
       O’MELVENY & MYERS LLP
   8   Two Embarcadero Center, 28th Floor
       San Francisco, California, 94111-3823
   9   Telephone: (415) 984-8912
       Facsimile: (415) 984-8701
  10
  11   Attorneys for Defendants
       Bank of America, N.A. and
  12   Bank of America Corporation

  13                      UNITED STATES DISTRICT COURT
  14                    CENTRAL DISTRICT OF CALIFORNIA
  15
  16   JOSE FERNANDEZ et al.,                  Case No. 2:17-cv-06104-MWF-JC
  17                    Plaintiffs,            DEFENDANTS BANK OF
                                               AMERICA CORPORATION AND
  18         v.                                BANK OF AMERICA, N.A.’S
                                               OPPOSITION TO PLAINTIFFS’
  19   BANK OF AMERICA, N.A, et al.            MOTION FOR LEAVE TO ADD
                                               KAREN LAMBROSE AND
  20                    Defendants.            WARDA RUHIN AS PUTATIVE
                                               CLASS REPRESENTATIVES
  21
  22
       JOSHUA B. BOSWELL et al.,               Consolidated with Case No.: 2:17-cv-
  23                                           06120-GW-RAO
                        Plaintiffs,
  24                                           Hearing Date: April 22, 2019
             v.                                Time: 10:00 AM
  25                                           Courtroom: 5A
       BANK OF AMERICA, N.A, et al.            Before: Hon. Michael W. Fitzgerald
  26
                        Defendants.
  27
  28
                                                                  DEFENDANTS’ OPPN TO
                                                                         MTN TO AMEND
                                                                   2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 2 of 11 Page ID #:1861



   1                                            TABLE OF CONTENTS
   2                                                                                                                    Page
   3   INTRODUCTION ..................................................................................................... 1
   4   BACKGROUND ....................................................................................................... 2
   5   ARGUMENT ............................................................................................................. 3
   6            I.       THIS COURT LACKS JURISDICTION TO CONSIDER
                         PLAINTIFFS’ MOTION BECAUSE IT PERTAINS TO AN
   7                     ASPECT OF THE CASE THAT IS NOW ON APPEAL.................... 3
   8            II.      ADDING NEW CLASS REPRESENTATIVES AT THIS
   9                     STAGE OF THE LITIGATION WOULD PREJUDICE
                         DEFENDANTS. ................................................................................... 5
  10
                III.     IF THIS COURT DOES GRANT PLAINTIFFS’ MOTION,
  11                     THE BANK IS ENTITLED TO PROVIDE A SEPARATE
  12                     ANSWER TO THE AMENDED COMPLAINT. ................................ 7
       CONCLUSION.......................................................................................................... 7
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                                  DEFENDANTS’ OPPN TO
                                                                  i                                      MTN TO AMEND
                                                                                                   2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 3 of 11 Page ID #:1862



   1                                            TABLE OF AUTHORITIES
   2                                                                                                                        Page(s)
   3   CASES
   4   Anderson v. Atlantic Recording Corp.,
   5     2010 WL 125961 (D. Or. Jan. 6, 2010) ................................................................ 6
       Barnhart v. FasTax, Inc.,
   6
         2016 WL 7971240 (D. Or. May 4, 2016)............................................................. 6
   7   Brand v. United States,
   8      2015 WL 7067852 (D. Ariz. Sept. 15, 2015) ....................................................... 7
   9   Carlson v. Anka Behavioral Health, Inc.,
         2012 WL 2196337 (N.D. Cal. June 14, 2012) ..................................................... 6
  10
       City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper
  11
           254 F.3d 882, 886 (9th Cir. 2001) ....................................................................... 3
  12   Doe 1-13 ex rel Doe Sr. 1-13 v. Bush,
  13     261 F.3d 1037 (11th Cir. 2001) ............................................................................ 3
  14   Fernandez et al. v. Bank of America, N.A.,
          Appeal No. 18-80187, ECF 1 (9th Cir. Dec. 11, 2018) ....................................... 2
  15
       Grant v. Houser,
  16     469 Fed. App’x 310 (5th Cir. 2012) ..................................................................... 3
  17   Griggs v. Provident Consumer Discount Co.,
  18      459 U.S. 56 (1982) ........................................................................................... 1, 3
       Hancock v. Chicago Title Ins., Co.,
  19
         2010 WL 3766695 (N.D. Tex. Sept. 28, 2010) .................................................... 3
  20   Huftile v. Miccio-Fonseca,
  21     2006 WL 3544298 (E.D. Cal. Dec. 8, 2006) ........................................................ 7
  22   Synopsys, Inc. v. Magma Design Automation, Inc.,
          2005 WL 8153035 (N.D. Cal. Oct. 19, 2005) ...................................................... 7
  23
       RULES
  24
       Rule 23 ....................................................................................................................... 4
  25   Rule 23(a)(3) .............................................................................................................. 1
  26
  27
  28
                                                                                                         DEFENDANTS’ OPPN TO
                                                                      ii                                        MTN TO AMEND
                                                                                                          2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 4 of 11 Page ID #:1863



   1                                     INTRODUCTION
   2         This Court lacks jurisdiction to consider Plaintiffs’ motion for leave to
   3   amend to add two new class representatives because the issue of class certification
   4   is currently on appeal to the Ninth Circuit. See Griggs v. Provident Consumer
   5   Discount Co., 459 U.S. 56, 58 (1982) (an appeal is an “event of jurisdictional
   6   significance” that “divests the district court of its control over those aspects of the
   7   case involved in the appeal.”) The only basis Plaintiffs assert for adding two new
   8   class representatives is their effort to address this Court’s conclusion that the
   9   current Plaintiffs failed to satisfy the typicality requirement of Rule 23(a)(3) with
  10   respect to Lending Officers who were reclassified to non-exempt positions in
  11   November 2016. Indeed, Plaintiffs’ motion for leave to amend was filed
  12   concurrently with their motion to reconsider this court’s denial of class
  13   certification. (Dkt. No. 68.) Their motion for leave to amend is therefore
  14   inextricably intertwined with the issue of class certification. One day after filing
  15   these motions, the Ninth Circuit granted Plaintiffs’ Rule 23(f) petition. (Dkt. 69.)
  16   As a result, Plaintiffs’ withdrew their motion for reconsideration. (Dkt. 73.)
  17   Inexplicably, they have refused to do the same with respect to their motion for leave
  18   to amend. This Court lacks jurisdiction to grant the motion for leave to amend, and
  19   the motion should therefore be denied.
  20         Even setting aside this Court’s lack of jurisdiction, the motion should also be
  21   denied because the proposed amendment is prejudicial to Defendants Bank of
  22   America Corporation and Bank of America, N.A. (“the Bank”). Plaintiffs have,
  23   collectively, already filed two motions for class certification and have engaged in
  24   extensive class-related discovery, including six depositions. It would be prejudicial
  25   to the Bank to add new class representatives now, which would require further
  26   discovery relating to the claims of these two new proposed plaintiffs. The fact that
  27   an appeal is currently pending on class certification only reinforces the prejudice to
  28   the Bank, as the outcome of the appeal could render the addition of these
                                                                           DEFENDANTS’ OPPN TO
                                                  1                               MTN TO AMEND
                                                                            2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 5 of 11 Page ID #:1864



   1   individuals futile. For this additional reason, Plaintiffs’ motion should be denied.
   2                                      BACKGROUND
   3           Plaintiff Boswell filed a motion for class certification on February 23, 2018.
   4   (Dkt. 26 in CV 17-1620.) The Bank opposed the motion on March 26, 2018. (Dkt.
   5   29 in CV 17-1620.) On April 6, 2018, this Court granted Plaintiffs’ motion to
   6   consolidate these two cases and denied Plaintiff Boswell’s motion for class
   7   certification without prejudice. (Dkt. 29.)
   8           On September 14, 2018, Plaintiffs filed a joint motion for class certification.
   9   (Dkt. 36.) The Bank opposed the motion on October 29, 2018. (Dkt. 39.) On
  10   November 27, 2018, this Court denied Plaintiffs’ motion on four separate grounds.
  11   (Dkt. 46 at 2.) First, the Court found that Plaintiffs failed to satisfy commonality
  12   because they did not point to “any ‘common answers apt to drive the resolution’” of
  13   the class action. (Id. at 10.) (emphasis added) Second, the Court held that
  14   Plaintiffs did not satisfy the typicality requirement because no Plaintiff reclassified
  15   as non-exempt by the Bank in November 2016. (Id. at 11-12.) Additionally, the
  16   Court agreed with the Bank that Plaintiffs’ claims would require individual
  17   inquiries as to each class member regarding exempt status. (Id. at 16-17.)
  18   Therefore, Plaintiffs could not satisfy the predominance requirement of 23(b)(3).
  19   (Id. at 19.) Finally, the Court held that Plaintiffs’ did not satisfy the superiority
  20   requirement because litigating Plaintiffs’ claims would require “countless
  21   individual inquiries” and “hundreds of mini-trials” that would be unmanageable.
  22   (Id.)
  23           On December 11, 2018, Plaintiffs sought permission from the Ninth Circuit
  24   to appeal this Court’s denial of class certification. See Fernandez et al. v. Bank of
  25   America, N.A., Appeal No. 18-80187, ECF 1 (9th Cir. Dec. 11, 2018). Plaintiffs’
  26   23(f) petition challenges this Court’s findings related to commonality, typicality,
  27   and predominance. (See id.) On March 21, 2019, the Ninth Circuit granted
  28   Plaintiffs’ petition. (Dkt. 69.) One day before the Ninth Circuit granted their
                                                                           DEFENDANTS’ OPPN TO
                                                  2                               MTN TO AMEND
                                                                            2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 6 of 11 Page ID #:1865



   1   petition, Plaintiffs filed the instant motion seeking to add two class representatives.
   2   (See Mot.) Plaintiffs bring this motion on the ground that the addition of two
   3   named representatives would “address this Court’s concern with typicality.” (Id. at
   4   6.) Plaintiffs do not identify any other basis for their request to add two new
   5   parties at this late stage of the litigation.
   6          Concurrently with their filing of the instant motion, Plaintiffs filed a motion
   7   for reconsideration of this Court’s class certification order. (Dkt. 68.) In that
   8   motion, Plaintiffs argued, in part, that reconsideration was warranted based on the
   9   addition of these new representatives. (Id. at 8-10.) On March 25, 2019, Plaintiffs
  10   withdrew the motion to reconsider in light of the Ninth Circuit’s granting of their
  11   Rule 23(f) petition. (Dkt 73.)
  12                                          ARGUMENT
  13   I.     THIS COURT LACKS JURISDICTION TO CONSIDER
              PLAINTIFFS’ MOTION BECAUSE IT PERTAINS TO AN ASPECT
  14          OF THE CASE THAT IS NOW ON APPEAL.
  15          Plaintiffs’ proposed addition of new plaintiffs who were classified as non-
  16   exempt after November 2016 is intended to cure this Court’s typicality concerns—
  17   Plaintiffs have not and cannot identify any other reason to add new class
  18   representatives. (See Mot. at 3.) However, because this Court’s order denying
  19   class certification is currently on appeal (Dkt. 69), this Court lacks jurisdiction to
  20   reconsider class certification and may not take any action that could affect the class
  21   certification analysis. See Griggs, 459 U.S. at 58 (an appeal “divests the district
  22   court of its control over those aspects of the case involved in the appeal.”); see
  23   also City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882,
  24   886 (9th Cir. 2001) (holding that, where appeal is discretionary, the district court
  25   retains jurisdiction only “until a court of appeals grants a party permission to
  26   appeal,” and that, thereafter, the district court is divested “of jurisdiction over the
  27   particular issues involved in that appeal”); Doe 1-13 ex rel Doe Sr. 1-13 v. Bush,
  28   261 F.3d 1037, 1065 (11th Cir. 2001) (vacating a district court’s class certification
                                                                           DEFENDANTS’ OPPN TO
                                                       3                          MTN TO AMEND
                                                                            2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 7 of 11 Page ID #:1866



   1   order because it “directly impacted one of the questions proffered for review.”);
   2   Grant v. Houser, 469 Fed. App’x 310, 314 (5th Cir. 2012) (vacating a district court
   3   order that decided issues the appeals court “was deciding at the same time.”);
   4   Hancock v. Chicago Title Ins., Co., 2010 WL 3766695 (N.D. Tex. Sept. 28, 2010)
   5   (denying motion to voluntarily dismiss the case because “the question whether to
   6   grant voluntary dismissal [was] unavoidably [] an aspect of the case involved in the
   7   appeal.”).
   8         There can be no dispute that adding new class representatives would interfere
   9   with an aspect of the case involved in the appeal. In denying class certification, this
  10   Court found that Plaintiffs had failed to satisfy the commonality, predominance,
  11   superiority and typicality requirements of Rule 23. (Dkt. 46.) If the Ninth Circuit
  12   affirms this Court’s decision on any ground other than typicality, the addition of the
  13   proposed new class representatives will not make a difference to the outcome. For
  14   example, if the Ninth Circuit concludes that this Court correctly determined that
  15   Plaintiffs’ failed to satisfy the predominance requirement, the addition of new class
  16   representatives will be futile as it will not overcome Plaintiffs’ failure to satisfy
  17   predominance—a failure fatal to their class certification efforts. If the Ninth Circuit
  18   reverses this Court’s decision on the ground that Plaintiffs have in fact satisfied the
  19   typicality requirement, then the addition of the proposed new plaintiffs will
  20   likewise be futile—if Plaintiffs are able to satisfy typicality, there will be no need to
  21   add additional class representatives.
  22         There is only one circumstance in which the Ninth Circuit’s decision will not
  23   preclude the addition of new class representatives, and that is if the Ninth Circuit
  24   concludes that this Court erred in not allowing Plaintiffs to seek out new class
  25   representatives to cure this Court’s conclusion that Plaintiffs had failed to satisfy
  26   the typicality requirement. However, the Ninth Circuit will not be able to
  27   effectively decide this issue if this Court preemptively grants Plaintiffs leave to add
  28   new class representatives now.
                                                                           DEFENDANTS’ OPPN TO
                                                  4                               MTN TO AMEND
                                                                            2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 8 of 11 Page ID #:1867



   1          There is no scenario in which the Ninth Circuit’s decision will not affect the
   2   propriety of allowing Plaintiffs to add new class representatives. This Court
   3   therefore lacks jurisdiction to grant Plaintiffs’ motion while the appeal is pending.
   4   II.    ADDING NEW CLASS REPRESENTATIVES AT THIS STAGE OF
              THE LITIGATION WOULD PREJUDICE DEFENDANTS.
   5
              In addition to the fact that this Court lacks jurisdiction to grant the motion
   6
       (which provides reason enough to deny it), Plaintiffs’ motion should also be denied
   7
       because adding new representatives at this stage of the litigation would be
   8
       prejudicial to the Bank. As Plaintiffs concede, prejudice to a defendant is the most
   9
       important consideration. (Mot. at 4.) The Bank would be prejudiced by the
  10
       addition of new plaintiffs now because the parties have already litigated the issue of
  11
       class certification twice, and an appeal is currently pending that may make the
  12
       addition of new plaintiffs futile.
  13
              The Bank has already opposed two motions for class certification by
  14
       Plaintiffs. Plaintiff Boswell filed a motion for class certification in February 2018,
  15
       which the Bank opposed in March 2018, and which was denied without prejudice in
  16
       April 2018, after these cases were consolidated. (Dkt. 29). Following
  17
       consolidation, the Bank produced documents relating to the named Plaintiffs and
  18
       the parties completed six depositions, including depositions of each named Plaintiff
  19
       and of three 30(b)(6) witnesses. Then, in September 2018, Plaintiffs Boswell,
  20
       Fernandez and Yong filed a joint motion for class certification. (Dkt. 36.) The
  21
       Court denied that motion on November 28, 2018 (Dkt. 46), and the decision is now
  22
       on appeal. (Dkt. 69.) Given the amount of time and resources that have already
  23
       been spent litigating the issue of class certification, Plaintiffs should not be entitled
  24
       to yet a third bite at the apple.
  25
              While Plaintiffs assert that courts “routinely” add or substitute class
  26
       representatives (Mot. at 5), none of the cases Plaintiffs cite involved a motion to
  27
       amend after the court had already denied class certification. In fact, in one of the
  28
                                                                           DEFENDANTS’ OPPN TO
                                                  5                               MTN TO AMEND
                                                                            2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 9 of 11 Page ID #:1868



   1   cases Plaintiffs cite, the court emphasized that it only agreed to add a class
   2   representative because the case “remain[ed] at an early procedural stage” since the
   3   court had not set “a deadline for filing a motion for class certification.” Carlson v.
   4   Anka Behavioral Health, Inc., 2012 WL 2196337, *2 (N.D. Cal. June 14, 2012).
   5   Where class certification has already been denied (here, twice), courts look upon
   6   requests to add new class representatives “less favorably than typical motions to
   7   amend.” Barnhart v. FasTax, Inc., 2016 WL 7971240, at *3 (D. Or. May 4, 2016)
   8   (denying leave to add a class representative after denial of class certification);
   9   Given the stricter standard that applies here, and the prejudice to the Bank that
  10   would result, Plaintiffs’ motion should be denied.1 See Anderson v. Atlantic
  11   Recording Corp., 2010 WL 125961, at *2 (D. Or. Jan. 6, 2010) (denying leave to
  12   add a class representative because the court had already “expended significant
  13   resources” over several years, and “the parties would likely litigate as to the
  14   suitability of the new representative.”).
  15         Moreover, to allow Plaintiffs to add new class representatives while the
  16   appeal of this Court’s class certification order is pending would require the Bank to
  17   pursue discovery relating to these new plaintiffs before it is even clear whether the
  18   addition of class representatives is appropriate. As established above, there are a
  19   number of scenarios under which the Ninth Circuit’s decision will render the
  20   addition of new class representatives futile. It would be prejudicial to the Bank to
  21   allow the addition of new plaintiffs now, while the appeal is pending, effectively
  22   forcing the Bank to pursue discovery relating to these individuals that may prove
  23   1
        In addition, as set forth in the Bank’s opposition to Plaintiffs’ motion for sanctions
  24   (Dkt. 65), a separate putative class action involving non-exempt lending officers
  25   employed by the Bank is currently pending before another California district
       court—Tripes v. Bank of America, N.A., No. 18cv1250-JM(RBB) (N.D. Cal.). The
  26   plaintiff in Tripes recently filed a motion for class certification. Id. at Dkt. 28 (Mar.
  27   18, 2019). Adding non-exempt plaintiffs here would create overlap with Tripes that
       does not currently exist, and could result in overlapping classes.
  28
                                                                          DEFENDANTS’ OPPN TO
                                                   6                             MTN TO AMEND
                                                                           2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 10 of 11 Page ID #:1869



    1   unnecessary.
    2   III.   IF THIS COURT DOES GRANT PLAINTIFFS’ MOTION, THE
               BANK IS ENTITLED TO PROVIDE A SEPARATE ANSWER TO
    3          THE AMENDED COMPLAINT.
    4          Plaintiffs argue that this Court should deem the Bank’s answer to Plaintiffs’
    5   original complaint as the responsive pleading to any amended complaint. (Mot. at
    6   7.) However, Plaintiffs’ suggestion is the very limited exception rather than the
    7   rule. Courts in the Ninth Circuit consistently hold that a new answer or motion to
    8   dismiss is appropriate when plaintiffs file an amended complaint. See Synopsys,
    9   Inc. v. Magma Design Automation, Inc., 2005 WL 8153035, at *2 (N.D. Cal. Oct.
   10   19, 2005) (“Rule 15(a) also provides that when an amended complaint is filed, a
   11   party ‘shall plead in response to’ the amended pleading, and thus requires the filing
   12   of a new answer in response to an amended complaint.”); Huftile v. Miccio-
   13   Fonseca, 2006 WL 3544298, at *1 (E.D. Cal. Dec. 8, 2006) (setting a deadline for
   14   defendant to file an answer or new motion to dismiss an amended complaint);
   15   Brand v. United States, 2015 WL 7067852, at *2 (D. Ariz. Sept. 15, 2015)
   16   (“Regardless of whether the plaintiffs are correct that their amended complaint did
   17   not require an amended answer and counterclaim because it did not contain any
   18   new facts, the United States has the right to file a responsive pleading to an
   19   amended complaint.”). While, for the reasons established above, Plaintiffs’ motion
   20   should be denied, to the extent this Court grants the motion, the Bank is entitled to
   21   file a separate response to any amended complaint that adds new plaintiffs.
   22                                     CONCLUSION
   23          For the foregoing reasons, Plaintiffs’ motion should be denied.
   24
   25
   26
   27
   28
                                                                          DEFENDANTS’ OPPN TO
                                                  7                              MTN TO AMEND
                                                                           2:17-CV-06104-MWF-JC
Case 2:17-cv-06104-MWF-JC Document 76 Filed 04/01/19 Page 11 of 11 Page ID #:1870



    1        Dated: April 1, 2019                O’MELVENY & MYERS LLP
    2                                     By:      /s/ Adam P. KohSweeney
                                                 Adam P. KohSweeney
    3
                                                 Attorneys for Defendants Bank of
    4                                            America, N.A. and Bank of America
                                                 Corporation
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    DEFENDANTS’ OPPN TO
                                             8                             MTN TO AMEND
                                                                     2:17-CV-06104-MWF-JC
